Title: To George Washington from Daniel Carroll, 20 March 1782
From: Carroll, Daniel
To: Washington, George


                        
                            Sir
                            Philadelphia 20th March 1782
                        
                        I do myself the honor of inclosing Extracts of two Letters—One from Mr Jay—the other from Docr Franklin. I
                            am with gret respect Yr Excellys Mo. Obt Servt
                        
                            Danl Carroll

                        
                     Enclosure
                                                
                            

                                St Ildefonso Octr 3d 1781
                            


                            Extract of a letter from Mr Jay
                            "I am indebted largely to Mr Harrison for money advancd to distressed Seamen—he ought to be paid, and it
                                is So far from being in my power to do it, that I have been reduc’d to the mortifying necessity of desiring him for
                                the present to hold his hand—A great many of this valuable class of people are Confind in English Goals without other
                                means of obtaining their enlargement than by entering into the Enemy’s Service—they complain bitterly at their being
                                neglected by their Country, and I really think not without reason. Retaliation ought to be practised and, if we have
                                not a sufficient number of marine officers & seamen in our power to make the objects of it, why wou’d it be
                                improper to substitute Landsmen?"

                        
                        
                     Enclosure
                                                
                            
                                Passy Novr 5th 1781
                            
                            Extract from Doctr Franklins Letter 
                            I have receivd the late Presidents letter respecting the release and exchange of Mr Lawrens—Having no
                                direct communication with the British Ministers, and Mr Burke appearing by a letter to me warmly interested in favor
                                of his friend Genl Burgoyne to prevent his being recalld, I have requested and impowerd him to negotiate that
                                Exchange, and I soon expect his answer.
                            The late practice of sending to England prisoners taken in America, has greatly augmented the number of
                                those unfortunate men, and proportionably increased the expense of returning them—The Subscriptions in England for that
                                purpose have ceas’d—the allowance I have made them of 6 pence each per week during the Summer, tho small amounts to a
                                considerable Sum; and during the winter I shall be obligd to double if not treble it. The Admiralty there will not
                                accept any English in exchange but such As have been taken by Americans, and absolutely refuse to allow any of the
                                paroles given to our privateers by English prisoners dischargd at sea, except in one instance, that of 53 Men taken in
                                the Snake Sloop by the Pilgrim and Rambler, which was a case attended, as they say, with some particular
                                Circumstances—I know not what the Circumstances were, but shall be glad to see the 53 of our people whom they promise
                                to send one by the first cartel: I have above 500 other paroles solemnly given in writing by which the Englishmen
                                promisd either to send of our people in Exchange, or to surrender themselves
                                in France; not one of which has been regarded, so little faith and honors, remain in that corrupted nation. Our
                                privateers when in the European Seas, will rarely bring in their prisoners, when they can get rid of them at Sea—Some
                                of our poor brave Countrymen have been in that cruel captivity now near four years. I hope—Congress will take this
                                matter into immediate consideration, and find some means for their deliverance, and to prevent the sending more from
                                America. By my last accounts the number now in the several prisons amounts to upwards of 800. I request also some
                                direction from Congress (having never receivd any) respecting the allowance to be made to them while they remain
                                there—They complain that the food given them is insufficient. Their petitions to the English Government to have an
                                equall allowance, with the French & Spanish prisoners has been rejected, which makes the small pecuniary
                                assistance I can Send them more necessary. If a certain number of English prisoners could be set apart in America,
                                treated exactly in the same manner, and their Exchange refusd ’till it
                                should be agreed to set these at liberty in Europe, one might hope to obtain to succeed in procuring the discharge of
                                our people—Those who escape and pass thro’ France to get home put one also to a very great expense for their land
                                journies, which wou’d be prevented if they could be exchangd, as they wou’d be landed here in the ports.
                        
                        
                    